EXHIBIT 10.3
[Note: This is an English translation of the original and controlling version
of the agreement which is written in Mandarin Chinese]
INCREASE REGISTERED CAPITAL AND ENLARGE SHARES AGREEMENT BETWEEN
HUBEI SCIENCE & TECHNOLOGY INVESTMENT CO., LTD
AND
EVERGREEN SOLAR, INC.
ON
EVERGREEN SOLAR (WUHAN) CO., LTD.
This agreement is entered into as of this day of July 24, 2009 by and among the
following parties at Wuhan, Hubei, P.R.C..
Party A: EVERGREEN SOLAR, INC. (hereinafter referred to as “Party A”)
Registered in the United States of America in 1994 (year),
Business License Number: Delaware File No. 2426798
Legal address: 138 Bartlett Street, Marlborough MA, USA
Telephone: + (508) 357-2221
Fax: + (508) 229-7722
Legal representative: Michael El-Hillow
Nationality: American

1



--------------------------------------------------------------------------------



 



Party B: Hubei Technology Investment Co., Ltd
Business license number: 420100000004815
Legal address: 1.1 A5 Optical Valley Park,
1 Rd. of Guanshan, Wuhan
Communication address: 1.1 A5 Optical Valley Park,
1 Rd. of Guanshan, Wuhan
Phone: 027-67880587
Fax: 027-67880580
Legal Representative: Chunsong Yan
Nationality: China
Where as
     1. Party A is a United States based corporation that is incorporated in the
State of Delaware (attachment 1: Certificate of incorporation) and has set up a
wholly-owned foreign enterprise (WOFE) named Evergreen Solar (Wuhan)Co. Ltd.
(referred as the target company thereafter) (attachment (2) business license)
and agrees to Party B’s intention to invest in the target company.
     2. Party B is a legally established company with limited liability in
accordance with the laws of People’s Republic of China (attachment (3) business
license) who wishes to invest in the target company and such investment is
supported by Party A.
     In accordance with the “Company Law of P.R.C”, “Law of the People’s
Republic of China on Joint Ventures Using Chinese and Foreign Investment” and
other relevant Chinese laws and regulations, based upon valuable consideration,
the Parties agree to increase the registered capital and enlarge the shares of
the target company, subject to following terms and conditions of this contract.
Article 1, DEFINITION
     1.1. The following terms not otherwise defined herein shall have the
following meanings:
     (1) Party: either Party A or Party B

2



--------------------------------------------------------------------------------



 



     (2) Parties: both Parties
     (3) Target company: Evergreen Solar (Wuhan) Co., Ltd.
     (4) Agreement: Agreement on Increase Registered Capital and Enlarge Shares
of Evergreen Solar (Wuhan) Co., Ltd., any other modification agreement reached
by Parties, including all of the attachments and other documents agreed to by
the Parties to be attached.
     (5) Original Articles of Association: Articles of Association of the target
company before this enlargement.
     (6) New Articles of Association: revised Articles of Association of the
target company after this enlargement.
     (7) Increased capital: the amount of RMB equivalent to USD33 million
invested by Party B in accordance with this agreement. It shall be converted
based on the exchange rate that is published by the People’s Bank of China as of
the date the investment is transferred to the account of the target company.
     (8) Affiliate: (a) Party A’s main investors, means an individual or
enterprise that owns 10% or more of Party A’s shares, (b) any joint venture of
Party A; (c)Party A’s subsidiaries (d) the directors and executive officers and
their close family members (referred as parents, spouse, brothers and sisters
and descendant) of (a)(b)(c) and the target company,(e) enterprises controlled
by persons referred in (a)(b)(c)(d)
     (9) Affiliated transaction: transaction made between the target company and
any of the affiliates.
     (10) Senior management staff: General Manager and Chief Financial Officer.
     (11) Guarantee: the target company makes credit surety for third party,
mortgage or pledge of the assets for any third party’s debt.
     (12) Party A Share purchase: Party A purchases all of the shares from Party
B within 5 years after Party B’s funds have been advanced.
     (13) Take over: Party B’s right to act as a holding shareholder to control
and manage the target company when the situations referred to in Article 7.3
occur.

3



--------------------------------------------------------------------------------



 



     (14) “More” or “less”: including the number;
     (15) “Insufficient” or “exceed”: excluding the number.
Unless otherwise determined, this agreement shall be construed according to the
following principles:
     (1) Headings. Headings contained in this agreement are for convenience only
and shall not be used in construing any of the terms of this agreement.
     (2) This agreement and its attached documents, if any, constitute a
complete and exclusive agreement with the same legal effect.
     (3) Where the expiration date is not a Chinese working day, then the first
following Chinese working day shall be the expiration date.
Article 2 INCREASE REGISTERED CAPITAL AND ENLARGE SHARES
     2.1 Before the increase, the registered capital of the target company is
USD17 million. Party A is the sole shareholder.
     2.2 Party B wishes to invest in the amount of RMB equivalent to
USD33 million into the target company and it shall be converted into RMB
according to the exchange rate issued by the People’s Bank of China as of the
date the investment is delivered to the target company.
     2.3 Upon the investment, the status of the target company shall be changed
from a WOFE into a JV company. The joint-venture company’s registered capital
shall have USD50 million. Party A shall hold 34% of its shares and Party B 66%.
Article 3 APPROVE AND CONFIRM
This increase of registered capital and enlargement of shares has been approved
and confirmed by the governing authorities of the Parties and the target
company. (attachment 4,5,6,7)
Article 4 PRECONDITIONS OF PARTY B’S INVESTMENT AND PAYMENT
     4.1 The preconditions for Party B to invest in the target company are as
follows:
     (1) Party A’s investment shall be USD 17 million, among that, it shall
invest USD15 million cash in the target company before 12th August,2009 and be
verified by an auditing firm registered in China; (attachment 8), Party A shall
issue a letter of

4



--------------------------------------------------------------------------------



 



guarantee to guarantee that the equipment with a value equal to USD 2 million (
10 furnace) shall reach the target company before 31st December, 2009
(attachment 9)
     (2) Party A agrees to revise the original Articles of Association of the
target company in accordance with this agreement; (attachment 10)
     (3) The agreement on purchasing Party B’s shares in the target company by
Party A has been signed.(attachment 11)
     (4) The technology license agreement and trademark license agreement
between Party A and the target company has been entered into.( attachment 12,13)
     (5) A manufacturing service agreement among Party A, the target company,
Jiawei Solar (Wuhan) Co., Ltd. Jiawei Solar (China) Co.,Ltd. has been
signed;(attachment 14);
     (6) This agreement and revised Articles of Association have been approved
by the Chinese government.
     (7) Party A receives approval from the United States government to export
to the PRC its Silicon Carbon Monofilament used to manufacture its String Ribbon
wafers.(attachment 15).
     4.2 Within 90 days after all of the preconditions have been satisfied,
Party B shall put its contribution in RMB equal to USD33 million into an account
of the target company.
Article 5 RIGHT & RESPONSIBILITIES OF THE PARTIES
     5.1 In the case of Party A:
     (1) Appointing 2 qualified and experienced persons as members of the board
of directors, one of whom will be appointed as the Chair of the board;
     (2) Nominating the general manager and chief financial officer to be
appointed by the Board of Directors.
     (3) Supervising the target company to submit annual business plan and
financial forecasts plan to vice-Chairman appointed by Party B;
     (4) Supervising the general manager of the target company to submit a
monthly cash plan and quarterly financial forecasts to vice-Chairman appointed
by Party B and give necessary explanations.

5



--------------------------------------------------------------------------------



 



     (5) Supervising the general manager of the target company to submit reports
to vice-Chairman appointed by Party B about affiliated transactions;
     (6) Providing related management experience to help resolve all technical
problems of the target company, license to the target company all the technology
used by Party A to produce String Ribbon wafers, be liable for possible
technology infringement caused by the licensed technology;
     (7) Making its capital contribution.
     (8) Purchasing all target company’s shares from Party B in accordance with
the agreement;
     (9) Cooperate with Party B if it takes over the target company
     (10) Be jointly responsible for the losses of the target company caused by
the appointed directors, senior management staff who violate this agreement and
other related agreements, articles of association, business code of conduct of
the target company or any laws.
     5.2 In the case of Party B:
     (1) Making its capital contribution in accordance with this agreement;
     (2) Allowing Party A to be solely responsible for the management of the
target company. However, Party B is entitled to receive information on the
business and finance situation of the target company. Appointing one appropriate
person as vice chairman of the board of directors. The vice-chairman shall
verify and confirm in 5 Chinese working days that he/she has received all
required information (in Chinese). If such approval has not been received in 5
Chinese business days after it has been sent by the target company, it shall be
deemed as received in accordance with this agreement.
     (3) Take over the target company in accordance with this agreement. If
Party A’s directors do not cooperate, Party B is entitled to submit the issue to
the court to remove the directors and ask them to be liable for any other legal
responsibility.
     (4) If the directors appointed by Party A fail to perform the duties or
situations referred in 6.8 occur, Party A agrees that it is jointly liable for
the actions of the Party

6



--------------------------------------------------------------------------------



 



A directors and senior management staff. Party B is entitled to sue Party A or
the Party A directors and senior management staff.
     (5) Be jointly responsible for the losses of the target company caused by
the appointed director who violate this agreement and other related agreements,
articles of association, business code of conduct of the target company or any
laws.
Article 6 BOARD OF DIRECTORS
     6.1 The board of directors shall consist of 3 directors: 2 appointed by
Party A, and 1 appointed by Party B. Among the 3 directors, the Chairman of the
board will be appointed by Party A and the Vice-Chairman will be appointed by
Party B. Each of directors shall serve for a term of four years. This term of
office may be renewed in each case by reappointment by the relevant Party. Each
Party may remove a director appointed by the Party before the expiry of its
term. Each Party shall notify the other Parties in writing form about the
appointed, reappointed or removed persons.
     6.2 The board of directors shall be the highest authority of the target
company. Each director enjoys a right to vote. Board meetings can be held only
if all directors attend in person or unless otherwise agreed. A board meeting
can be held either on site or telephonically
     6.3 There shall be at least one board meeting every year (annual meeting).
Board meetings shall be held at the place where the target company is located
and called and presided by the Chairman. Any board member can request the
Chairman to call for a provisional meeting. Each board meeting, including
provisional meetings, shall be noticed in writing at least 15 calendar days in
advance, such notice will include the issues of the meeting. Each director shall
confirm this notice within 3 Chinese business days and make adjustment in a time
scope of 5 Chinese business days in case he/she is unable to attend the meeting
at the scheduled time. If he/she is still unable to attend the board meeting it
shall be deemed as approval of the decision of the board meeting except items
decided in 6.5. No director is entitled to entrust any other person to attend
the board meeting.
     6.4 Before the take over, the director appointed by Party B shall not
object to the decisions made by the Board related to: long range plan, the
annual forecast which is not deficit, salary plan, and appointment of general
manager and chief financial officer and their duties.
     6.5 The following matters shall not be proceeded without unanimous consent
of all directors:
     (1) Amendment of the Articles of Association of the target company

7



--------------------------------------------------------------------------------



 



     (2) Termination and advanced dissolution and extension of the target
company;
     (3) Increase or decrease of the registered capital of the target company;
     (4) Merger or division of the target company;
     (5) Approval of the annual financial budget plan of the target company if
there is a deficit;
     6.6 The Chairman of the board of directors is the legal representative of
the target company. When the chairman cannot fulfill his/her responsibilities,
the other Party A’s director is authorized to fulfill such responsibilities
(except for the duty to call for or preside at a board meeting). Otherwise, the
duties should be taken by the vice-chairman. If the Chairmen or his/her
authorized director does not perform his/her duties purposely or cannot perform
his/her duties for a period of more than three months, and does not authorize
another director to perform the duty, the vice-Chairman shall automatically
acquire the position of Chairman on a temporary basis until Party A appoints a
new Chairman.
     6.7 All the directors and the authorized representatives shall be entitled
access to the following and the target company shall guarantee that they will
not be restricted in their accessing. However the directors shall be forbidden
from using the information beyond their duties or authorities.
     (1) All trading records and information relating to the operation of the
target company.
     (2) All minutes of meetings, documents, books, banks statements and other
financial records of the target company without limitation.
     6.8 Where any following situation happens, the vice-chairman (appointed by
Party B)is entitled to make a decision to remove the general manager and the
chief financial officer without a board meeting and all directors appointed by
Party A shall agree and cooperate as soon as possible to go through the legal
procedures. The new general manager and chief financial officer shall be
appointed by Party B.
     (1) Transfer the capital of the target company in an amount of more than
USD5 million at one time outside of the PRC without the consent of vice chairman
or more than USD10 million annually transferred to a same entity without
informing the vice chairman that such accumulated payments have been made.

8



--------------------------------------------------------------------------------



 



     (2) Without the consent of vice-chairman to have affiliated transactions
except:
     1) Any affiliated transaction not in excess of USD 1 million annually;
     2) Target company purchases materials and supplement materials from Party
A. However, the price of such materials and supplement materials to be charged
by Party A to the target company will not exceed: the price Party A sells to any
other third party, or the price that could be paid by the target company to any
other independent supplier or Party A’s purchasing price from any independent
supplier (except taxes and duties).
     (3) The target company makes a guarantee of indebtedness or mortgage for
any one, except guarantees for Party A’s obligation to purchase the target
company’s shares held by Party B.
     (4) Where a lawsuit in excess of RMB30 million that the target company is
aware of and the vice chairman appointed by Party B is not notified within 5
Chinese business days after the target company becomes aware of such lawsuit.
     (5) The target company or Party A terminates the Manufacturing Service
Agreement with Jiawei Solar (Wuhan) co., Ltd, Jiawei Solar (China) co., Ltd
(referred as Jiawei thereafter).
     (6) The senior management of the target company fails to deliver to the
vice-chairman monthly cash plan and quarterly financial budget/forecast before
25th each month (Chinese calendar day) for next month, and the senior management
staff further fails to deliver the required information within 10 days after
being notified by the vice chairman that such information has not been delivered
or fails to deliver such report within 30 days after the supposed delivery date
without notification of the vice chairman or fails in giving the explanations
about changes on any item that are more than 30% from the previous month, and
such situation happens more than three times.
     If there are any losses of the target company caused by the above matters
enumerated in this section 6.8, Party B or the director appointed by Party B is
entitled to represent the target company to make a claim against the responsible
person and ask for compensation for such losses and Party A be jointly liable
for such losses.
     6.9 Before the take over by Party B as allowed by this agreement or
purchasing of Party B’s shares in the target company by Party A, the board is
not authorized to do the following:

9



--------------------------------------------------------------------------------



 



     (1) Distribute profits of the target company.
     (2) Distribute assets of the target company in any form, except to mortgage
its assets for Party A’s obligation to purchase the target company’s shares held
by Party B.
     (3) Makes guarantees or mortgages for anyone, except that it guarantees
Party A’s obligation to purchase the target company’s shares held by Party B.
     (4) Lend money to any third party;
Article 7 TAKE OVER BY PARTY B
     7.1 Since Party B’s investment is to support the target company and Party A
has the experience to manage the target company and patented and proprietary
technology which is necessary for the target company, although Party B holds 66%
shares of the target company, Party B shall appoint just one director to verify
and supervise issues that have been agreed to by both parties and make decisions
together with other directors on some important issues and entrust all the
management to Party A and its appointed directors. However, where anything
specified in ART.7.3 happens, the decision made by the board (attachment 16) and
the irrevocable letter of authorization signed by Chairman (attachment 17) in
advance shall become effective, Party B shall take over the target company to
perform its duty as a holding shareholder.
     7.2 Both Parties agree that once Party B takes over the target company,
both parties agree that the Directors shall be changed and the Chairman shall be
appointed by Party B, the Chairman appointed by Party A shall resign or be
removed; at the same time, Party B shall participate in management, the rules of
the target company’s board shall be changed as: unless otherwise determined by
law, upon the approval of more than 1/2 directors attending the meeting, a
decision related to the target company can be made.
     7.3 Party B is entitled to make a decision on take over as follows:
     (1) When the matters referred in 6.8 happens; unless Party A buys the
shares of the Target Company owned by Party B at the price as outlined in
attachment 10 within 90 days after any of the above violations. Party A will
provide notice to Party B of its intent to purchase the shares within 5 Chinese
business days of the violation.
     (2) Party A fails in purchasing back shares owned by Party B in the target
company according to the agreement on such shares;

10



--------------------------------------------------------------------------------



 



     (3) Party A decides to transfer its share in the target company;
     (4) The bank debt due more than USD 5 million and Party A is unable to pay.
     (5) The external auditor provides a qualified opinion as to the going
concern basis in the annual audit report which shows that Party A has serious
difficulty in continuing its operations;
     (6) The qualification of Party A as a public company has been cancelled;
     (7) Party A is under bankruptcy or dissolution procedures
     7.4 Party A is obliged to inform Party B within 5 Chinese business days
when the things described in sections (3), (4), (5), (6), (7) above happen.
     7.5 When Party B receives written notice from Party A, Party B shall
require Party A to perform its payment obligation for the shares in writing. If
Party A fails to do so within 90 calendar days after it receives Party B’s
written notice, Party B shall take any necessary actions.
     7.6 Once Party B decides to take over, Party B shall send written notice to
the directors appointed by Party A; both parties agree that the notice sent to
the target company shall be deemed as been sent to Party A and the directors
appointed by it; Party A and its directors shall cooperate with Party B to go
through the legal procedures and hand over items including but not limited to
stamp; financial and technical documents and all files within 5 Chinese business
days from the date of notice.
Article 8 TECHNOLOGY LICENSE
     8.1 Both parties agree that the target company is controlled and managed by
Party A; and Party A owns the patents and has trade secrets around String Ribbon
wafer manufacturing which is needed by the target company, To ensure successful
operation of the target company, Party A shall provide the target company a
non-exclusive, royalty free license to manufacture wafers using the String
Ribbon manufacturing process. Additionally, Party A shall provide training and
technical assistance to enable the target company to manufacture wafers on an
equivalent basis as Party A.
     8.2 Party A offers the following guarantees on the non-exclusive
royalty-free licensed technology for the whole production process:
     (1) The target company can independently use the proprietary technology and
patents owned by Party A for the manufacturing String Ribbon wafers.

11



--------------------------------------------------------------------------------



 



     (2) The technologies used by the target company include but are not limited
to: manufacturing technology, technological process, production conditions and
environment, testing and technology trainings.
     (3) The target company has the right to use the present technologies owned
by Party A for production and receive any improvements to the technologies from
Party A.
     (4) During the period of using Party A’s technology by target company,
Party A shall insure that target company can acquire the same technologies and
same price equipment as Party A without any condition.
     (5) The technology provided by Party A shall be deemed as the technology
and engineering documents of the target company and managed and used by the
target company.
     8.3 Scope of the technology used by target company:
     (1) The target company can use the technology free of charge; however, the
technology can only be used by the target company, the technology can not be
transferred, or disclosed in any form to any other party.
     (2) During the effective term of Manufacturing and Service Agreement, the
wafers manufactured by target company using the technology can only be sold to
JIAWEI Solar (Wuhan) Co., Ltd, as described in the Manufacturing and Servicing
Agreement, unless this agreement is terminated or JIAWEI Solar (Wuhan) Co.,
Ltd., refuses to accept the products in writing or otherwise breaches its duties
under the manufacturing agreement. When the Manufacturing and Service Agreement
is no longer effective, the target company has the right to continue to sell its
products worldwide.
     8.4 Condition and term for target company to use the technology
     For the duration of the target company existence, it shall be entitled to
use the technology, whether or not Party A is a share holder of the target
company. If Party A is no longer a shareholder, target company may continue to
use the technology but cannot build additional factories or expand production
using the technology.
     8.5 Party A guarantees that it is the legitimate owner of the proprietary
technology and patented technology and it has the right to license them to the
target company. If there is any infringement while the target company uses this
technology, Party A shall be liable.

12



--------------------------------------------------------------------------------



 



Article 9 LABOR MANAGEMENT
     9.1 Labor contracts covering the recruitment, employment, dismissal,
resignation, wages, labor insurance, welfare, rewards, penalty and other matters
concerning the staff and workers of the target company shall be drawn up between
the target company and the labor union of the target company as a whole or
individual employee.
     9.2 The salaries and other remuneration of senior management personnel
including such matters as social insurance welfare, traveling and entertainment
expenses shall be decided by the board of directors upon the recommendation of
the general manager.
     9.3 Exception to the above, the relevant stipulations by the Chinese
government, the target company shall pay for the pension fund and social
security fund, and expenses of the labor union fund if a labor union is
established in the target company.
Article 10 TAXATION, ACCOUNTING AND AUDITING
     10.1 The target company shall pay taxes in accordance with the stipulations
of Chinese laws and other relevant regulations.
     10.2 Target company shall withhold and hand over on behalf of the employees
of the target company individual income tax in accordance with the Individual
Income Tax Law of China.
     10.3 The target company draws the Reserve Fund, the Enterprise Expansion
Fund and the Bonus and Welfare Fund for Staffs and Workers according to “Law of
the People’s republic of China on Joint Ventures using Chinese and Foreign
Investment” and “Regulation For the Implementation of Law of the People’s
republic of China on Joint Ventures using Chinese and Foreign Investment” , and
the proportion of them each year shall be determined by the board of directors
through discussion and based on the Company’s operation.
     10.4 The fiscal year of the target company shall be from 1st January to
31st December.
RMB shall be the standard book-keeping currency, but in supplementary accounts
shall be kept in appointed foreign currency. Where it is necessary to convert
any foreign currency amount into RMB or vice versa, the exchange rate adopted
shall be the ones published by People’s Bank of China on the date of converting
such currency.
All books of account, certificates, vouchers and other accounting documents of
the target company shall be prepared in Chinese and in English. Financial
statements and management accounts shall be prepared in Chinese and in English;
both of them have the equal legal effect.

13



--------------------------------------------------------------------------------



 



     10.5 The target company shall appoint a firm of accountants authorized in
China as its independent accountants and auditors for the purposes of performing
the annual examination and audit of the target company’s accounts, producing the
relevant certificates and reports.
The audited annual accounts of the target company shall be presented to the
board of directors within last ninety (90) days of the fiscal year, and within
thirty (30) days after the presentation, the board of directors shall consider
whether approve these annual accounts.
     10.6 Either of the Parties or its representatives shall have the right to
inspect the books of accounts and other financial records of the target company
at any time during normal business hours and to take such copies thereof as they
may require. Any such inspection shall be carried out by the party that requires
doing so, and not disturbing the business of the target company, the cost of
doing so must be paid by the same Party
Article 11 INSURANCE
The types of insurance policy (including but not limited to personal and product
liability) to be taken out by the target company and the limits of cover,
deductibles, currencies of claims and premiums and other major terms shall be
reported to the board of directors by the general manager and determined by the
former. All such policies shall be underwritten with an insurance company or
companies authorized to conduct such insurance business in China.
Article 12 DURATION
The duration of the target company shall be 25 years. The date of establishment
of the target company is the date on which its business license is issued.
If the Parties agree and the meeting of the board of directors approves
extension of the duration suggested by each Party unanimously, the Parties shall
apply for approval of the original examination and approval authority, six
(6) months prior to the expiration.
Article 13 DISSOLUTION AND LIQUIDATION
     13.1 The Board of Directors may decide and apply to the examination and
approval authority for the termination of the target company in any of the
following circumstances,
     (1) If the event of force majeure has occurred;
     (2) Agreed by the Parties;
     (3) If all or a material part of the assets and revenues of the target
company serving notice are confiscated or requisitioned;

14



--------------------------------------------------------------------------------



 



     13.2 Any such termination and dissolution shall be without prejudice to any
claim arising from a breach of contract, which has given rise thereto. The board
of directors shall arrange for the dissolution and the liquidation of the target
company in accordance with the relevant laws and regulations of P.R.C.
     13.3 In the event that the target company is to be dissolved for any
reason, the board of directors shall immediately present the procedure and
principles of the liquidation, nominate candidates for the liquidation committee
under the examination and supervision of the competent authorities. The
liquidation committee shall promptly arrange a reputable firm of accountants
authorized in China for evaluating assets of the target company.
     The liquidation committee among its members shall contain at least one
representative of each of the Parties. The liquidation committee should carry
out its work in accordance with the procedure and principles of liquidation put
forward by the board of directors.
     In the event that the liquidation committee decides to sell the assets of
the target company based on the liquidation procedure it shall make its best
effort to obtain the highest possible price.
     After the settlement of all the debts of the target company, the remainder
of the proceeds of the sale of the target company shall be distributed to Party
A and Party B according to their respective equity percentages.
     13.4 On completion of the dissolution if a liquidation report made by the
liquidation committee is approved by the board of directors, the target company
shall submit such liquidation report to the original examination and approval
authority, go through the formalities for nullifying the target company’s
registration at the original registration office, return its business license
and thereupon publicly announce its dissolution.
     The account books and other corporate records shall be left in the care of
Party A, who shall hold the same for safe keeping for a period of at least
fifteen (15) years and make the same available for inspection at its premises to
representatives of Party B upon reasonable notice. Copies of these accounts and
records shall be provided to Party B upon its request and at its expense.
Article 14 REPRESENTATIONS AND WARRANTIES, PROMISES
     Each Party hereby represents and warrants and promises to the other Party
and based on these both Parties shall enter into this Agreement:
     14.1 Both Parties is a corporation duly organized, validly existing under
the laws of the state or jurisdiction in which such Party is incorporated, and
such Party has full right and authority to enter into this Agreement to increase
the registered capital and enlarge the shares of the target company;

15



--------------------------------------------------------------------------------



 



     14.2 All necessary consents, approvals and authorizations of all regulatory
and governmental authorities and other persons required to be obtained by such
Party in connection with this agreement, and when executed and delivered it will
become a valid and binding contract of such Party
     14.3 The obligations established under this Agreement are valid and legal,
the execution and performance of this Agreement will not conflict with any other
contract nor will it violate any law applicable to such Party;
     14.4 If Party A fails to provide the equipment and technology in accordance
with the technology license agreement or this agreement or has engaged in any
deceit and fraud actions that leads to any claim, or Party B /target company has
been claimed by any other third party for the above mentioned two reasons and
suffered any losses, Party A warrants that it shall be responsible for all
losses to the target company and Party B.
     14.5 Party B guarantees that it shall not participate in the daily
management of the target company (except for the situations decided by this
agreement)and not include the target Company in its scope of consolidated
financial statements and agrees that Party A can include the target company in
its scope of consolidated financial statement.
     14.6 Party A shall cooperate with Party B if it takes over the target
company.
     14.7 Party A guarantees that it shall purchase all the target company’s
shares held by Party B at any time within 5 years irrevocably, and Party B
guarantees that it shall sell all the shares to Party A once Party A decides
irrevocably .
     14.8 Both parties are obliged to inform the other party in accordance with
the applicable sections of this agreement.
ARTICLE 15 CONFIDENTIALITY
     15.1 All Parties shall keep strictly confidential all information related
to the following items provided to them pursuant to the signature and
performance of this agreement.
     (1) All provisions of this agreement;
     (2) Negotiation of this agreement;
     (3) Objective of this agreement;
     (4) Technical and Business secrets of the Parties.
However, 15.2 shall be excluded.

16



--------------------------------------------------------------------------------



 



     15.2 Under circumstance thereafter, Parties may disclose information
referred in 15.1.
     (1) Required by law;
     (2) Required by government body;
     (3) Disclosed to expert consultant or lawyer, if any;
     (4) The information is publicly known without any fault of any party;
     (5) Written consent given by the party in advance.
     15.3 This provision shall remain effective without any time limit after the
termination of this agreement.
Article 16 BREACH OF CONTRACT
     16.1 Any party or parties fail in performing this agreement, it is in
breach of this agreement
     16.2 Any losses or extra obligation (including monetary obligation) caused
to the target company or the other company must be compensated by the breaching
party; in addition, the expecting interest of the target company in a normal
performance of this agreement shall be compensated by the breaching party.
     16.3 If it is a monetary obligation, any breaching party shall pay for
penalty as 0.05% of the payable amount daily to the other party.
     16.4 If directors delay, fail or exceed the authorization in performing
their duties, they shall be deemed as the appointing party in breach of this
agreement, and shall pay a penalty in as the amount of USD 5 million, if this
penalty is insufficient in compensating the losses, the breaching party shall be
liable for the losses.
     16.5 In the event that any party breaches this agreement (including making
any untrue statements of guarantee), then the party in default shall be liable
to all non-breaching parties and pay five million U.S. dollars as the penalty
for the breach of the Agreement. If there are any damages caused by such
activities to any party, the injured party may request the defaulting party to
bear the liabilities for the breach of the Agreement.
Article 17 TERMINATION
     Any time before the changing of shareholders legitimately in accordance
with this agreement:

17



--------------------------------------------------------------------------------



 



     17.1 If following incident happens, upon notice, Party B is entitled to
terminate this agreement and withdraw the investment:
     (1) If Party A is in breach of this agreement and this violation leads to
the impossibility to fulfill the object of this agreement;
     (2) If any representations, guarantees and promises made by Party A are
untrue or not executed.
     17.2 If the following incident happens, upon notice, Party A is entitled to
terminate this agreement.
     (1) If Party B is in breach of this agreement and this violation leads to
the impossibility to fulfill the object of this agreement;
     (2) If any representations, guarantees and promises made by Party B are
untrue or not executed.
     17.3 After the termination according to 17.1, 17.2. except for the rights
and obligations arise from 15, 18 or any others has arisen by perform this
agreement, parties no longer enjoy any rights nor bear any obligations related
to this agreement.
     17.4 Upon agreement by both parties in the following situation, this
agreement may be terminated:
     After the signature of this agreement but before the shareholder register
procedure is finished, the applicable laws and regulations change which lead to
the violation of the laws and regulations, and parties can not reach a new
agreement in accordance with the law.
     17.5 Any party is in material breach of this agreement, and refuses to
modify or repair within 30 days after the notice by the other party, the other
party is entitled to apply for termination of this agreement.
Article 18 FORCE MAJEURE
     18.1 If any Party is prevented from performing its obligations due to the
occurrence of an event of force majeure, such Party shall be excused for his
failure in performing such obligations and shall accordingly not be deemed in
breach of this Agreement. However, such Party shall make its best efforts to
minimize the effects of the event of force majeure.
     18.2 Such Party shall as soon as possible notify the other Party of the
occurrence of such event and provide them with a report within 15 days after the
occurrence to explain the reason for being unable to perform or partly perform
its obligations under this Agreement and extra time needed

18



--------------------------------------------------------------------------------



 



     18.3 Force majeure means the incident that this Agreement can not predict ,
its emergence or consequence can not be avoided and overcome by both Parties,
including but not limited to:
     (1) War announced or unannounced, status in war, lockouts, prohibitions,
government law and regulations etc. which affect this investment directly;
     (2) Calamities which affect this investment directly;
     (3) Fire, floods, storms or other natural disasters which affect this
investment directly
     (4) Any incident agreed by both parties that affect this increase and
enlargement directly.
Article 19 SETTLEMENT OF DISPUTE
     The governing law of this Agreement shall be Laws and Regulations of
People’s Republic of China. During the performance of this Agreement, if there
is any dispute, both parties shall negotiate to settle it, if such negotiation
fails, the parties may submit the dispute to the court that has jurisdiction
over it.
Article 20 EFFECTIVE
     This agreement shall become effective upon the stamp of Parties or
signature of legal representative or his/her duly authorized agent and approved
by the government body and Party A acquires a Silicon Carbon Monofilament export
license issued by the United States government.
Article 21 MISCELLANEOUS
     21.1 This Contract is executed in both Chinese and English, in
quadruplicate, Chinese and English versions shall be equally effective, it being
acknowledged by both Parties that these are consistent in all material respects.
     If there is any difference between the two versions, the Chinese version
shall prevail.
     21.2 This Agreement together with its Appendix constitute the entire
agreement between the Parties concerning the subject matters of this Agreement
and it shall supersede all previous letters of intent, supplemental letters of
intent, memoranda of understanding, etc. between them in this respect. Any
amendment to this Contract must be agreed and executed in writing by all
Parties.

19



--------------------------------------------------------------------------------



 



     21.3 Any notice served from one Party to the other Party in connection with
this agreement shall be in writing but may be sent by courier or facsimile to
the address or facsimile number indicated above, or such other address or number
as relevant Party may from time to time by written notice inform the other
Party. Notice shall be prepared and served both in English and Chinese. Notices
shall be effective in the case facsimile when a sending and returning message
receive indicates correct transmission, or when being successful delivered by
courier.
(remainder of page left blank)

20



--------------------------------------------------------------------------------



 



Exhibits:

1.   Certificate of incorporation of Evergreen Solar, Inc.   2.   Business
license of Evergreen Solar (Wuhan) Co.,LTD;   3.   Business license of Hubei
Science and Technology Investment Co., LTD;   4.   Minutes of Board meeting of
Evergreen Solar, Inc.   5.   Minutes of shareholder meeting of Hubei Science and
Technology Investment Co.,LTD   6.   Meeting Notes of Committee of Wuhan Donghu
New Technical Developing Zone   7.   Minutes of Board meeting of Evergreen Solar
(Wuhan) Co.,LTD   8.   Capital verify report of Evergreen Solar (Wuhan), Co.,
LTD   9.   Letter of guarantee for the equipment with a value equal to
USD2 million   10.   Articles of Association of Evergreen Solar (Wuhan), Co.,
LTD   11.   Share transfer agreement   12.   Technology license agreement   13.
  Trademark license agreement   14.   Manufacturing Services agreement   15.  
Export license issued by the United States government for Silicon Carbon
Monofilament   16.   Minutes of Board Meeting of Evergreen Solar (Wuhan) Co.,
Ltd.   17.   Letter of authorization of Chairman of Evergreen Solar (Wuhan) Co.,
Ltd.

Party A: Evergreen Solar, Inc.
/s/ Michael El-Hillow, CFO
 
Party B: Hubei Science & Technology Investment Co., Ltd.
[company chop]

21